ON APPLICATION FOR REHEARING
Decided March 6, 1934
By THE COURT
The above entitled cause is now being considered on application of defendant in error for rehearing. This application for rehearing does not conform to the rules of practice as found in Volume 38,, Ohio Appeals, immediately preceding page 1, under title .“The Rules of Practice of Court of Appeals of Ohio.”
Rule 8 prescribes the procedure on application for rehearing. The application must be filed within ten days after the decision is announced and copy must be served on opposite counsel; proof of service of copy must accompany application.
In the instant case the decision was released February 7. There is no proof of service of copy on opposite counsel. Our notes indicate that the application was not received within the ten days prescribed by the rules.
Of course, counsel will understand that the application for rehearing is not a prescribed procedure under the Code. It is only permitted under the rules of court. Such application is not a condition precedent to taking the case up to a higher court.
Notwithstanding the failure to comply with the rules as above indicated, we have examined the application but find no new or- different proposition than was advanced at earlier hearings. The- question was first based on a motion to dismiss, and later the same question on the merits. We still adhere to our earlier decision.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.